DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities: lines 8-9 recite “a second extension length different from the second extension length”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of lines 8-9 as “a second extension length different from the first extension length”.  
Claim 21 is objected to because of the following informalities: lines 12-13 recite “a third extension length different from the first extension length and the third extension length”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of lines 12-13 as “a third extension length different from the first extension length and the second extension length”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21, 9, 23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chipman (US2013/0133681).
Regarding claims 21 and 23, Chipman discloses an apparatus comprising a lash case (300, 700, 800, 900) comprising a first section (first horizontal line of 305, best shown in Figure 3; or line coincident with 340-5 as shown in Figure 6; or 720-1; or 8mm quadrant associated with “B Curl”, “C Curl”, “D Curl”, or “J Curl” as shown in Figure 8C) associated with a first pre-identified indicator (refer to Paragraph [0030] which states that each of the identifiers may be “preprinted” thereby providing a pre-identified indicator), relating the first section to a first zone of an eyelid (best shown in Figures 8B-C, where the extension lashes are arranged by length, from shortest to longest and Chipman discloses that the lashes may be applied in order of length, “with shorter extensions on the portion of the eyelid close to the nose and progressively longer lashes toward the outside of the eyelid”, refer to Paragraph [0031], where a first zone is the portion of the eyelid close to the nose), wherein the first indicator comprises a first extension length (“8mm”, refer to length labels as shown in Figure 8C; additionally refer to Paragraphs [0024, 0031]), a second section (second horizontal line of 305 in Figure 3; or line coincident with 340-1 in Figure 6; or horizontal line below 720-1 as shown in Figure 7; or 10mm quadrant associated with “B Curl”, “C Curl”, “D Curl”, or “J Curl” as shown in Figure 8C) associated with a second pre-defined indictor (refer to Paragraph [0031] which states that the indicators may be preprinted, thereby providing a pre-
a first volume extension lash (best shown in Figure 6 as the lashes mounted at 340-5; or lashes mounted at top portion of 805-1 or 805-2 in Figure 8B) intended for the first zone of the eyelid, the first volume extension lash releasably secured by an adhesive (refer to Paragraph [0018], additionally refer to Figure 6 which shows strips with and without extension lashes, indicating that lashes have been removed from the lash tray) to the first section thereby securing the first volume extension lash intended for the first 
Chipman does not explicitly disclose that the lash case identifies a particular look, or first, second, and third zone labels associated with an inner zone, middle zone, and outer zone of the eyelid, respectively and therefore further does not explicitly disclose that the first, second, and third volume extension lashes are intended for the inner zone, the middle zone, and the outer zone, respectively or that the inner, middle, and outer zones are respectively defined based on a first portion, adjacent a second portion, adjacent a third portion of an eye proximate to the eyelid according to the 
Chipman does however, disclose that volume extension lashes may be applied along a user’s lash in different zones, adjacent one another, including a first zone of the eyelid “close to the nose” and that the lashes may be applied in zones, by applying progressively longer lengths of lashes until reaching a final zone “toward the outside of the eyelid” (refer to Paragraph [0031]), but does not explicitly disclose that the labels identify any zones.  Chipman discloses that the labels may comprise information including the type, size, color, thickness or other indicators in order to provide a “more easily organized and accessed” sequential arrangement of false lashes prior to applicator to a user’s natural lash (Chipman paragraph [0022]), thus it is within the scope of Chipman’s invention to denote/indicate an area or zone of eyelid on the lash case, for organizing a plurality of extension lashes prior to application in order to reduce the time required for application.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chipman’s apparatus to include labels, as claimed, since Chipman discloses that the labels can comprise any information that may aid a user in applying volume extension lashes and since such a modification provides the advantage of reducing the time to apply a set of extension lashes by better organizing said lashes.  

Alternatively, the limitations “a first pre-defined indicator”, “a first zone label”, “a second pre-defined indicator”, “a second zone label”, “a third pre-defined indicator”, and “a third zone label” are being interpreted as printed matter. The printed matter of an associated product must be in a functional relationship to be given patentable weight where a functional relationship can be found when the printed matter performs some function with respect to the product (i.e. indicia on a measuring cup indicated volume) or the product performs some function with respect to the printed matter to which it is associated (i.e. hatband with string of numbers in particular physical relationship such that a claimed algorithm is satisfied due to the physical structure of the hatband); however, where a product merely serves as support for the printed matter (i.e.  playing cards with printed images, a kit containing a set of chemicals and printed set of instructions, etc.), no functional relationship exists.  USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate (Refer to MPEP 2111.05)

Regarding claim 9, Chipman discloses the system of claim 21, as applied above.  Chipman further discloses wherein each lash of said plurality of volume extension lashes is a single-lash fan (best shown in Figure 5).      
Regarding claim 25, Chipman discloses an apparatus housing volume extension lashes to achieve a particular look comprising a lash box (300, 700, 800, 900) comprising a first section (first horizontal line of 305, best shown in Figure 3; or line coincident with 340-5 as shown in Figure 6; or 720-1; or 8mm quadrant associated with “B Curl”, “C Curl”, “D Curl”, or “J Curl” as shown in Figure 8C) including a first pre-defined indicator (refer to Paragraph [0031] which states that the indicators can be preprinted on the apparatus, thereby providing a pre-defined indicator) relating the first section to a first lash strip (best shown in Figure 6 as the lashes mounted at 340-5; or lashes mounted at top portion of 805-1 or 805-2 in Figure 8B), wherein the first indicator comprises a first extension length (325, 725, or 8mm length label as shown in Figure 8C; additionally refer to Paragraphs [0024, 0031]), and a second section (second horizontal line of 305, best shown in Figure 3; or line coincident with 340-1 as shown in Figure 6; or horizontal line below 720-1 as shown in Figure 7; or 10mm quadrant associated with “B Curl”, “C Curl”, “D Curl”, or “J Curl” as shown in Figure 8C) including a second pre-defined indicator (refer to Paragraph [0031] which states that the indicators may be preprinted on the lash box/case, thereby providing a pre-defined 
Chipman does not explicitly disclose a first and second zone label, and therefore does not disclose that the first and second zone labels are associated with an inner zone and middle zone, respectively, of an eyelid or that the inner zone is defined based on a first portion of an eye proximate the eyelid and that the middle zone is based on a second portion of the eyelid.  Chipman also does not disclose that the lash box comprises a pre-defined particular look label describing a particular look and relating a combination of the first volume extension lash and the second volume extension lash to the particular look, and wherein the first section and second section are arranged based on the particular look, the particular look achieved when lashes from the first lash strip and second lash strip are applied to the inner zone and the middle zone, respectively, of the eyelid, according to the first indicator and second indicator respectively, and wherein the particular look is defined by an arrangement of the indicators of the first section and the second section.  
Chipman does however disclose that volume extension lashes can be applied to achieve a particular look (Chipman discloses that a particular look can be effected by different curl types, including a “J curl” for a natural look, a “B curl” for a slightly curly 
Alternatively, the limitations “a first zone label”, “a second zone label”, and “a particular look label” is describing printed matter that does not relate structurally to the invention, rather the label applies to the method or process of how the apparatus is to be used.  Refer to MPEP 2111.05(I)(B).  Thus there is no feature or relation to the structure which performs a function with respect to the product to which it is associated and Chipman is fully capable of providing a label to describe a first zone, a second zone, and a particular look since Chipman discloses that the labels can comprise any information that identifies a plurality of volume extension lashes and/or aids a technician in applying volume extension lashes.  
Regarding claim 27, Chipman discloses the apparatus of claim 25, wherein the volume extension lashes are fully capable of being a refill set of volume extension lashes, and wherein the first section of the lash box is fully capable of matching a first section of a full set lash box housing a full set of volume extension lashes, and wherein the second section is fully capable of matching a second section of the full set lash box (the limitation “refill set” is being interpreted as intended use language meaning that the lash box is being used to fill-in a previous extension lash application; Chipman provides a plurality of lashes adhered to a lash box as best shown in Figure 6, the lashes adhered thereon are capable of being used as a refill application or a full set application for a user, in either case the lash box is identical and therefore Chipman discloses the lash box as claimed).
Regarding claim 28, Chipman discloses an apparatus housing volume extension lashes to achieve a particular look comprising: a lash case (300, 700, 800, 900) comprising a first section (first horizontal line of 305, best shown in Figure 3; or line coincident with 340-5 as shown in Figure 6; or 720-1; or 8mm quadrant associated with “B Curl”, “C Curl”, “D Curl”, or “J Curl” as shown in Figure 8C) including a first indicator (325-1, 725-1, or “B Curl”, “C Curl”, “D Curl”, or “J Curl” identifiers in Figure 8C, or “8mm”, “10mm”, or “12mm” indicators as shown in Figure 8C; additionally refer to Paragraph [0031]) relating the first section to a first lash strip (best shown in Figure 6 as the lashes mounted at 340-5; or lashes mounted at top portion of 805-1 or 805-2 in Figure 8B) wherein the first indicator and a first extension length (325, 725, or 8mm length label as shown in Figure 8C; additionally refer to Paragraphs [0024, 0031]), and a second section (second horizontal line of 305, best shown in Figure 3; or line coincident with 340-1 as shown in Figure 6; or horizontal line below 720-1 as shown in Figure 7; or 10mm quadrant associated with “B Curl”, “C Curl”, “D Curl”, or “J Curl” as shown in Figure 8C) including a second indicator (second line of 325-1, second line of 725-1, or “B Curl”, “C Curl”, “D Curl”, or “J Curl” identifiers in Figure 8C, or “8mm”, “10mm”, or “12mm” indicators as shown in Figure 8C; additionally refer to Paragraph [0031]) relating the second section to a second lash strip wherein the second indicator comprises a second extension length (best shown in Figure 8C, wherein a first extension length “8mm” is shown, and a second extension length, different from the first extension length, “10mm” is shown; OR 325, 725; additionally refer to Paragraphs [0024, 0031]); the first lash strip comprising a first volume extension lash having the first extension length wherein the first extension length and the first zone label correspond to 
Alternatively, the limitation “a first zone label”, “a second zone label”, and “a particular look label” is describing printed matter that does not relate structurally to the invention, rather the label applies to the method or process of how the apparatus is to be used.  Refer to MPEP 2111.05(I)(B).  Thus there is no feature or relation to the structure which performs a function with respect to the product to which it is associated and Chipman is fully capable of providing a label to describe a first zone, a second zone, and a particular look since Chipman discloses that the labels can comprise any information that identifies a plurality of volume extension lashes and/or aids a technician in applying volume extension lashes.  

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chipman (US2013/0133681) in view of Le (US2014/0069449).
Regarding claims 26 and 29, Chipman discloses the apparatus of claims 25 and 28, as applied above, wherein the lash box/case further comprises a pre-defined third and fourth indicator relating a third and fourth section to a third and fourth lash strip, respectively (third and fourth horizontal line of 305, best shown in Figure 3; or line coincident with 340-4 and 340-3, respectively; additionally refer to Chipman Paragraph [0031] which states that the indicators may be preprinted on the lash box/case, thereby providing a pre-determined indicator).  Chipman does not explicitly disclose wherein the third and fourth indicators comprise third and fourth extension lengths, respectively (refer to Paragraph [0026] where Chipman discloses that extension strips), the third lash strip comprising a third volume extension lash having the third extension length, the fourth lash strip comprising a fourth volume extension lash having the fourth extension length, the third and fourth volume extension lash releasably secured to the lash strip; however, Chipman’s lash box comprises spaces for at least 18 lash strips as indicated by the 18 horizontal mounting spaces shown in Figure 6.  Chipman further discloses that a typical volume extension lash may involve applying shorter extensions on the portion of the eyelid closer to the nose and progressively longer lashes toward an outside of the eyelid (refer to Paragraph [0031]), thereby demonstrating that it is well-known to use a plurality of different length lashes for a single application as necessary to achieve a desired look, and that a lash technician would label each extension lash strip by its length in order to better organize lashes for an application (refer to Paragraphs [0024, 0031]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chipman’s apparatus to include a third volume extension lash of a third length and a fourth volume 
Alternatively, the limitation “a third zone label”, “a fourth zone label”, and “a particular look label” is describing printed matter that does not relate structurally to the invention, rather the label applies to the method or process of how the apparatus is to be used.  Refer to MPEP 2111.05(I)(B).  Thus there is no feature or relation to the structure which performs a function with respect to the product to which it is associated and Chipman is fully capable of providing a label to describe a first zone, a second zone, and a particular look since Chipman discloses that the labels can comprise any information that identifies a plurality of volume extension lashes and/or aids a technician in applying volume extension lashes.  
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chipman, as applied to claim 21, above, and further in view of Choe (US4299242).
Regarding claims 10-12, Chipman discloses the system of claim 21, as applied above.  Chipman does not disclose wherein each lash of said plurality of volume extension lashes is a multiple-lash fan comprising three or six lash strands.  Choe also discloses a cluster of lashes (34, 36), attached by a wearer at desired locations with respect to the natural lashes to obtain a desired look.  The clusters have free ends that spread out to create fanned lashes, providing the advantage of creating a fuller look much faster with a single lash extension.  Choe provides clustered lashes having three strands (refer to top image of Figure 6) or six strands (refer to bottom image of Figure 6).  Refer additionally to Figures 1-6.  Therefore it would have been obvious to one of ordinary skill .    
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
Argument #1:
Chipman does not disclose “a lash case identifying a particular look”.
Response #1:
Chipman discloses that the lash case may comprise labels and that the labels may comprise information including the type, size, color, thickness or other indicators in order to provide a “more easily organized and accessed” sequential arrangement of false lashes prior to applicator to a user’s natural lash (Chipman paragraph [0022]).  Thus, providing the label to have information related to zones in order to achieve a particular look is within the scope of Chipman’s invention.  Further, it is well-known in the art to apply a cosmetic product in a particular zone along a user’s eyelid in order to achieve a particular look.  It is additionally well-known to provide a cosmetic case having labels that identify a cosmetic product by the zone to which it is intended to be applied, based on said particular look, as evidenced by Peterson (US2014/0224275).  
Argument #2:
Chipman does not include a lash case with “a first pre-defined indicator relating the first section to a first zone of an eyelid wherein the first indicator comprises a first zone label associated with an inner zone of the eyelid, and a first extension length." First, Chipman includes no pre-defined indicators. Chipman includes blank lines 325 on which can be writtenU.S. Application No. 15/807,564 Attorney Docket No.: 103715-636786 identifying information based on whatever lash strips the technician puts on the corresponding strip.
Response #2:
Chipman explicitly states that the labels may comprise any information that may aid a user in applying a set of extension lashes and that the labels may be pre-printed (refer to Chipman Paragraph [0031]).
Argument #3:
At page 10 of the office action, the Office indicates that the labels are printed matter that does not relate structurally to the invention.  Accordingly, the office appears to give no patentable weight to the novel and non-obvious arrangement of the case and the relationship between the arrangement and the particular look and indicators including 
Response #3:
The limitations relating to the various labels of the claimed invention are given patentable weight as demonstrated in the rejection to the claims above, wherein each limitation is addressed within the rejection.  The example of a measuring cup provided in the MPEP is distinctly different from that of the claimed invention since the indicia on a measuring cup define a volume, i.e. there is a structural relation between the placement of the indicia on the measuring cup.  The indicia of the instant application are more related to a set of instructions on how to use the plurality of extension lashes. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799